Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


JeCori Howard, Appellant                             Appeal from the 71st District Court of
                                                     Harrison County, Texas (Tr. Ct. No. 12-
No. 06-13-00002-CR          v.                       0142X). Memorandum Opinion delivered
                                                     by Justice Carter, Chief Justice Morriss and
State of Texas, Appellee                             Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, JeCori Howard, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JANUARY 15, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk